Conviction for driving an automobile upon a public highway while intoxicated; punishment, one year in the penitentiary.
The record contains two bills of exception, but our attention is called to the fact that the appellant's motion for new trial was overruled on May 20, 1935, and no time was allowed *Page 652 
in the order for the filing of bills of exception. This being true, the bills would have to be filed within thirty days after the overruling of the motion for new trial. The two bills of exception referred to appear to have been filed on the 26th of July, 1935, manifestly too late to be considered.
The facts in evidence clearly support the finding of the jury, and we have no option left except to order an affirmance of the judgment, and it is accordingly so ordered.
Affirmed.